Citation Nr: 0003929	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-02 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
1991).  

2.  Entitlement to death compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991).  

3.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Department of Veterans' 
Affairs, Oregon 



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1951 to October 
1953 and from March 1954 to May 1955.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 1997 rating decision of the Portland, Oregon, Regional 
Office (RO) which denied service connection for the cause of 
the veteran's death; death compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 1991); and dependency and 
indemnity compensation benefits under the provisions of 38 
U.S.C.A. § 1318 (West 1991).  The appellant has been 
represented throughout this appeal by the Oregon Department 
of Veterans Affairs.  


FINDINGS OF FACT

1.  The veteran died in July 1996.  The cause of death was 
certified as "hypercalcemia due to (or as a consequence of) 
metastatic squamous cell carcinoma (unknown primary)."  The 
certificate reported that "conditions contributing to death 
but not resulting in the underlying cause" included a 
"history of prostate cancer (Stage A1)" and coronary artery 
disease.  

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD); left 
leg gunshot wound residuals with Muscle Group XI injury, 
scars, and retained foreign bodies; left foot gunshot wound 
residuals with Muscle Group X injury and scars; left wrist 
gunshot wound scar residuals; and hypertrophic tonsils.  

3.  At the time of the veteran's death, the evidence 
established that he was entitled to receive a 100 percent 
evaluation for post-traumatic stress disorder for a period of 
10 or more years immediately preceding his death.

4.  The benefits available under the provisions of 38 
U.S.C.A. § 1151 are the same as those which the appellant is 
entitled to under 38 U.S.C.A. § 1318.  The issue is moot.

5.  Competent evidence attributing the veteran's cause of 
death to active service and/or a service-connected disability 
has not been presented.  


CONCLUSIONS OF LAW

1.  The criteria for an award of dependency and indemnity 
compensation benefits pursuant to 38 U.S.C.A. § 1318 have 
been met.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 
(1999)..

2.  The claim for entitlement to death compensation under 
38 U.S.C.A. § 1151 (West 1991) is dismissed.  

3.  The appellant has not submitted a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  38 U.S.C.A. § 1318 (West 1991)

The appellant contends that she is entitled to dependency and 
indemnity compensation pursuant to the provisions of 38 
U.S.C.A. § 1318.  

The Board notes that the implementing regulation of 
38 U.S.C.A. § 1318, which is 38 C.F.R. § 3.22, was changed, 
effective January 2000.  The appellant's claim for dependency 
and indemnity compensation under 38 U.S.C.A. § 1318 was filed 
prior to January 2000, and thus only the former implementing 
regulation is applicable to her claim.

A surviving spouse may be entitled to dependency and 
indemnity compensation as if the veteran's death was service 
connected if the veteran was in receipt of or entitled to 
receive compensation at the time of death for a service-
connected disability that was continuously rated totally 
disabling for a period of at least 10 years immediately 
preceding death.  38 U.S.C.A. § 1318.  Under the implementing 
regulation, that regulation adds that at the time of the 
veteran's death, he was in receipt of or for any reason was 
not in receipt of but would have been entitled to receive 
compensation at the time of death.  38 C.F.R. § 3.22 (1999) 
(emphasis added).

Cases from the United States Court of Appeals for Veterans 
Claims (the Court) have determined that an application for 
death benefits submitted by a widow is entitled to an 
independent review of whether the veteran was in receipt or 
entitled to receive compensation at the time of the veteran's 
death.  See Wingo v. West, 11 Vet. App. 307 (1998); Carpenter 
v. West, 11 Vet. App. 140 (1998); Green v. West, 10 Vet. 
App. 111 (1997).

The veteran was service connected for post-traumatic stress 
disorder at the time of his death.  The veteran died on July 
[redacted], 1996.  The Board has reviewed the evidence of record 
for the ten years prior to his death.  In March 1986, a VA social 
worker stated that it was infeasible for the veteran to 
maintain employment.  The VA social worker stated that except 
for friendships that the veteran had with his wife and a 
friend, he was isolated from others.  In a March 1986 VA 
examination report, the VA examiner stated that the veteran 
appeared to be reasonably free from symptomatology; however, 
the examiner stated that the appellant lived a very 
sheltered, isolated, and constricted lifestyle and found that 
the veteran's prognosis for rehabilitation in entrance into 
mainstream living was remote.  In a November 1987 VA 
hospitalization summary report, the VA examiner stated that 
the veteran had suicidal ideations.  The VA examiner 
described the veteran as having considerable deterioration of 
his cognitive function and concrete and abstract thought.  
Finally, in July 1993, Dr. Bennett A. Wight, Jr. stated the 
veteran was totally unemployable due to his post-traumatic 
stress disorder alone.

Based upon the evidence described above, the Board finds that 
the veteran was entitled to a 100 percent evaluation for 
post-traumatic stress disorder for the 10 years immediately 
preceding his death.  See 38 C.F.R. Part 4, Diagnostic Code 
9411 (The criteria for a 100 percent evaluation for post-
traumatic stress disorder are as follows:  The attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community. 
Totally incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment).  Although the VA examiner in March 1986 stated 
that the veteran appeared reasonably free from 
symptomatology, he noted that the veteran was isolated from 
the community.  See Johnson v. Brown, 7 Vet. App. 95, 99 
(1994) (if the veteran's symptoms of post-traumatic stress 
disorder meet one of the three criteria in the 1996 criteria 
for psychoneurotic disorders, then a 100 percent evaluation 
is required).  Such description in the March 1996 VA 
examination report is that of a veteran who was virtually 
isolated in the community.  See 38 C.F.R. Part 4, Diagnostic 
Code 9411 (1996).  The other records establish that the 
veteran was demonstrably unable to obtain or retain 
employment, which would also warrant a 100 percent evaluation 
under Diagnostic Code 9411.  Id.

Therefore, the Board finds that at the time of the veteran's 
death, he was entitled to a 100 percent evaluation for post-
traumatic stress disorder for the 10 years immediately 
preceding his death, and dependency and indemnity 
compensation is granted under 38 U.S.C.A. § 1318.

In reaching this decision, the Board has reviewed Marso v. 
West, No. 97-2178 (U.S. Vet. App. Dec. 23, 1999).  In regards 
to the rating decisions of April 1986 and February 1988, the 
Board finds that based upon its review of the evidence of 
record at the time of those decisions, that they were 
unsupportable and were clearly and unmistakably erroneous, 
and thus do not serve as a bar under 38 C.F.R. § 20.1106 
(1999).  

II.  38 U.S.C.A. § 1151 (West 1991)

Death benefits under 38 U.S.C.A. § 1318 and 38 U.S.C.A. 
§ 1151 are both paid as if the veteran's death was service 
connected.  See 38 U.S.C.A. §§ 1151, 1318.  

In light of the Board's favorable decision with regard to the 
appellant's claim for service connection for dependency and 
indemnity compensation under 38 U.S.C.A. § 1318, the Board 
finds that the claim for death compensation under 38 U.S.C.A. 
§ 1151 is moot and thus dismisses the claim.  See Mintz v. 
Brown, 6 Vet. App. 277, 283 (1994) (Board lacked jurisdiction 
to entertain claim for compensation under 38 U.S.C.A. § 1151 
because the appellant was in receipt of dependency and 
indemnity compensation benefits under 38 U.S.C.A. § 1318, and 
thus her claim for benefits under 38 U.S.C.A. § 1151 did not 
arise "under a law that affects the provision of benefits by 
the Secretary").

III.  Service connection for cause of death

Initially, it is necessary to determine if the appellant has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  In Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), the United States Court of Appeals for 
the Federal Circuit held that the Department of Veterans 
Affairs (VA) has a duty to assist only those claimants who 
have established well-grounded claims.  The United States 
Court of Appeals for Veterans Claims (Court) has clarified 
that the VA cannot assist an appellant in developing a claim 
which is not well-grounded.  Morton v. West, 12 Vet. App. 477 
(1999).  

A claim for service connection for the cause of a veteran's 
death, like any other claim for service-connected benefits, 
must be well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
See Darby v. Brown, 10 Vet. App. 243, 245 (1997); Johnson 
(Ethel) v. Brown, 8 Vet. App. 423, 426 (1995).  Hasty v. 
West, __ Vet. App. __, No. 98-1511, (Dec. 9, 1999).  The 
Court has held that:

[An appellant] claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well-grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 
610-611 (1992).  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  

The Court has clarified that:

Because a well-grounded claim is neither 
defined by the statute nor by the 
legislative history, it must be given a 
common sense construction.  A 
well-grounded claim is a plausible claim, 
one which is meritorious on its own or 
capable of substantiation.  Such a claim 
need not be conclusive but only possible 
to satisfy the initial burden of § 
3007(a) [presently enacted as 38 U.S.C.A. 
§ 5107(a) (West 1991)].  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

When a claim is determined to be not well-grounded, the VA 
does not have a statutory duty to assist the appellant in 
developing the facts pertinent to her claim.  However, the VA 
may be obligated under the provisions of 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise her of the evidence needed to 
complete her application.  This obligation is dependent upon 
the particular facts of the claim and the extent to which the 
Secretary of the VA has advised the appellant of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The appellant has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  She is fully aware of the 
reasons for the denials and the deficiencies in the record.  

Service connection for the cause of the veteran's death may 
be granted when a disability incurred in or aggravated by 
active service either caused or contributed substantially or 
materially to the veteran's demise.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the cause of death.  For a 
service-connected disability to constitute a contributory 
cause of death, it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Where a veteran 
served continuously for ninety days or more during a period 
of war and a malignant tumor becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).  

The veteran died in July 1996.  The cause of death was 
certified as "hypercalcemia due to (or as a consequence of) 
metastatic squamous cell carcinoma (unknown primary."  The 
veteran died in July 1996.  The cause of death was certified 
as "hypercalcemia due to (or as a consequence of) metastatic 
squamous cell carcinoma (unknown primary."  The certificate 
reported that "conditions contributing to death but not 
resulting in the underlying cause" included a "history of 
prostate cancer (Stage A1)" and coronary artery disease.  At 
the time of the veteran's death, service connection was in 
effect for PTSD; left leg gunshot wound residuals with Muscle 
Group XI injury, scars, and retained foreign bodies; left 
foot gunshot wound residuals with Muscle Group X injury and 
scars; left wrist gunshot wound scar residuals; and 
hypertrophic tonsils.  

The appellant does not assert that the veteran's fatal 
disorders were incurred in or aggravated by active service or 
that his service-connected disabilities caused or contributed 
substantially or materially to the veteran's demise.  She 
advances that the veteran's demise was precipitated solely as 
the result of the Portland, Oregon, VA Medical Center's 
(VAMC) failure to promptly diagnosis and treat his 
nonservice-connected metastatic squamous cell carcinoma.  

The Board has reviewed the probative evidence including the 
appellant's statements on appeal.  The Board observes that 
the veteran's claims files are devoid of any competent or lay 
evidence establishing that a disability incurred in or 
aggravated by active service either caused or contributed 
substantially or materially to his demise.  There is no 
competent evidence that that his fatal hypercalcemia and 
metastatic squamous cell carcinoma originated during active 
service; may be presumed to have been incurred during active 
service; or arose secondary to a service-connected 
disability.  Indeed, there is no evidence establishing that 
the veteran's service-connected disabilities contributed in 
any manner in bringing about his demise.  Accordingly, the 
Board concludes that the appellant's claim for service 
connection for the cause of the veteran's death is not 
well-grounded.  Accordingly, the claim is denied.  38 
U.S.C.A. § 5107 (West 1991).  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
appellant has been given adequate notice and opportunity to 
respond and, if not, whether she will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that she has not been prejudiced by the decision 
herein.  The appellant was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements for a well-grounded claim.  
The result is the same.  See Meyer v. Brown, 9 Vet. App. 425, 
431 (1996).


ORDER

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 (West 1991) is granted.  
Entitlement to death compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) is dismissed as moot.  Service 
connection for the cause of the veteran's death is denied.  



		
	H. N. SCHWARTZ
Member, Board of Veterans' Appeals

 


